DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  in lines 3-4 of Claim 5, the phrase “on location of the motor vehicle” is unclear, the examiner assumes applicant is attempting to claim that a friction coefficient is determined based on a location of the motor vehicle, but this is unclear from the claim language, and in lines 6-7 of Claim 5, the phrase “below the individual at least driven wheels” is also unclear, here, it appears applicant is attempting to claim that the brake pressure is determined dependent on a friction coefficient that is below a limit or threshold of a friction coefficient value, but this is also unclear from the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 102005060023 to Molfetta.
	Regarding Claim 1, Molfetta discloses a brake control system 10 (see Figure 1) for a motor vehicle, comprising: an electronic control unit 1 (see paragraph 0018 of the examiner provided translation) configured such that: an automatic parking brake function is activatable by the control unit 1 in a standstill of the motor vehicle (as implied from paragraphs 0019, 0021, and 0025 of the examiner provided translation), wherein if an activation condition for the parking brake function is present (i.e., as ascertained via parking sensor 9 described in paragraph 0019 of the examiner provided translation), brake pressure required for this purpose is determinable at least dependent on a longitudinal inclination and dependent on an estimated contact force distribution and/or torque transmission capability of all wheels of the motor vehicle (see paragraphs 0023, 0025-0027, and 0032-0054 of the examiner provided translation).
	Regarding Claim 2, Molfetta further discloses that the brake pressure is predetermined to be higher, the more wheels have a reduced contact force and/or torque transmission capability (see paragraphs 0025 and 0032-0033 of the examiner provided translation).
	Regarding Claim 3, Molfetta further discloses that the control unit 1 detects which wheel has a contact force and/or torque transmission capability below a lower limit value, wherein a distribution of the required brake force only to the wheels is predetermined with a contact force and/or torque transmission capability above said lower limit value (see paragraphs 0032-0054 of the examiner provided translation).

	Regarding Claim 5, Molfetta further discloses that the control unit 1 is further configured such that: a friction coefficient of the road surface is identifiable based on location of the motor vehicle, which is held in standstill by the parking brake function, at least for the driven wheels, and the brake pressure is also determinable dependent on the friction coefficient being below a threshold of the at least driven wheels (see paragraphs 0032-0054 of the examiner provided translation and the examiner’s claim objections noted above).
	Regarding Claim 6, Molfetta further discloses that the brake control system is certainly capable of being utilized in an all-wheel drive motor vehicle.
	Regarding Claim 7, Molfetta further discloses that the brake control system is certainly capable of use in a defined off-road operation of the motor vehicle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2014/0012477 to Lu et al., PG Publication No. 2016/0332627 to Yoon, and PG Publication No. 2017/0327119 to Haerdtl all disclose brake control systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/31/22